Citation Nr: 0501824	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
February 1980, and from October 1981 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the RO granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
10 percent rating, effective July 1, 2002.  The veteran 
perfected an appeal of the assigned rating.

The veteran testified at a hearing before the undersigned at 
a videoconference hearing in June 2004.  A transcript of that 
hearing is of record. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim and fulfilled the duty to assist her 
in developing that evidence.

2.  Degenerative disc disease of the lumbar spine is 
manifested by low back pain without recurring exacerbations 
and not requiring bed rest prescribed by a physician; range 
of motion of 80 degrees of forward flexion, 30 degrees of 
extension, 40 degrees of lateral flexion, bilaterally, and 
39 degrees of rotation, bilaterally; full strength; normal 
gait; normal spinal contour; and no neurologic impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.1, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to a higher rating 
for her low back disability because the low back symptoms 
prevent her from engaging in activities that she previously 
performed.


Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002), redefined VA's 
duty to notify the veteran of the evidence needed to 
substantiate a claim and to assist the veteran in the 
development of that evidence.  VA has issued a regulation to 
implement the provisions of the VCAA, which is codified at 
38 C.F.R. § 3.159 (2004).

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the veteran provide 
any evidence in her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO informed the veteran of the evidence needed to 
substantiate her claim in August 2002 by informing her of the 
provisions of the VCAA and the specific evidence required to 
substantiate her appeal of the assigned rating.  The RO also 
informed her of the information and evidence that she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  The 
veteran responded to the August 2002 notice by stating that 
she had no additional evidence to submit.

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the section 5103(a) notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  

In this case, the initial RO decision was made in April 2002, 
but the veteran was not provided a VCAA notice until August 
2002.  For the reasons shown below, however, the Board finds 
that the delay in issuance of the VCAA notice was not 
prejudicial to her.

In addition to the VCAA notice, the veteran and her 
representative were provided a copy of the appealed rating 
decision, a statement of the case, and supplemental 
statements of the case, in which the RO informed them of the 
law and governing regulations, the reasons for the 
determinations made regarding her claim, and the need to 
submit medical evidence that established entitlement to a 
higher rating.  In these documents the RO also informed them 
of the cumulative evidence previously provided to VA or 
obtained by VA on the veteran's behalf.  The Board finds that 
in all of these documents the RO informed the veteran of the 
evidence needed to substantiate her appeal of the assigned 
rating, and the relative responsibilities of the veteran and 
VA in developing that evidence.  Quartuccio, 16 Vet. 
App. at 187.

Although the August 2002 notice was sent following the April 
2002 decision, the veteran has had more than two years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following issuance 
of the August 2002 notice, the veteran reported that she had 
no additional evidence to submit.  After the notice was 
issued the RO obtained additional evidence, and based on that 
additional evidence the RO re-adjudicated the substantive 
merits of the veteran's claim in the September 2002 statement 
of the case and supplemental statements of the case issued in 
January 2003, November 2003, and December 2003.  In re-
adjudicating the claim the RO considered all the evidence of 
record and applied the benefit-of-the-doubt standard of 
proof.  In resolving her appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  For these reasons the Board finds that the veteran 
has not been prejudiced by having been provided a VCAA notice 
following the RO's April 2002 decision, and that VA has 
fulfilled its obligation to inform her of the evidence needed 
to substantiate her claim.

The statute and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

The RO obtained the veteran's service medical records, and 
the VA treatment records she identified.  The RO also 
provided her VA medical examinations in February 2002 and 
November 2003.  The veteran provided testimony before the 
undersigned in June 2004.  She and her representative have 
been accorded the opportunity to present evidence and 
argument, and have done so.  She has not indicated the 
existence of any other evidence that is relevant to her 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of her claim and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her claim.  38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2004).

Pertinent Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45 (2004).

The RO has rated the veteran's degenerative disc disease of 
the lumbar spine under the diagnostic code for intervertebral 
disc syndrome.  The criteria for rating intervertebral disc 
syndrome have changed twice during the course of this appeal.  
The rating criteria for intervertebral disc syndrome were 
revised in August 2002, effective September 23, 2002.  See 
Schedule for Rating Disabilities, Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The 
criteria for evaluating all disabilities of the spine, 
including intervertebral disc syndrome, were revised in 
August 2003, effective September 26, 2003.  See Schedule for 
Rating Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
38 U.S.C.A. § 5110(g) (West 2002); see DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); 38 C.F.R. § 3.114 (2004); 
VAOPGCPREC 3-00.

Under the original version of the rating criteria for 
intervertebral disc syndrome, a 10 percent evaluation was 
provided for mild symptoms.  A 20 percent evaluation applied 
to moderate intervertebral disc disease with recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

According to the criteria effective September 23, 2002, 
intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining, under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, the disability is rated as 20 
percent disabling.  With incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent rating applies.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities are 
to be evaluated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be rated separately, using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The modification to the rating criteria effective September 
26, 2003, provides for rating intervertebral disc syndrome 
under the criteria contained in the General Rating Formula 
for Diseases and Injuries of the Spine, or based on 
incapacitating episodes and neurologic manifestations, 
whichever results in a higher rating.  The diagnostic code 
pertaining to intervertebral disc syndrome was also changed 
from 5293 to 5243.

Under the relevant portions of the General Formula, a 10 
percent evaluation is assigned if forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or, there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
if the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004).

Since the veteran's claim arises from her disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

The veteran's service medical records show that she was 
treated for low back pain of four weeks in duration in August 
1999.  She again sought treatment for recurring low back pain 
in November 2000, of one year in duration, and was provided 
physical therapy.  At that time she was training for a 
marathon in February 2001, and had an increase in symptoms 
with running.

In November 2001 she complained of chronic pain at a level of 
"1" on a scale of 1-10, with a pain level of "10" on 
exacerbation of symptoms, of two weeks in duration.  She 
stated that the most recent episode of low back pain occurred 
after running, as had the initial onset of the pain.  Her 
symptoms were initially assessed as low back strain, with no 
neurologic symptoms, and consisted of limitation of motion in 
the lumbar spine.  She was treated with medication, 
chiropractic adjustments, and avoidance of strenuous 
activities.  She received follow-up treatment through January 
11, 2002.  She was confined to quarters for 72 hours on 
November 26, 48 hours on November 29, 72 hours on December 3, 
and 48 hours on December 5.  She was limited to a four-hour 
work day on December 7, with a decrease in symptoms.  She 
reported a pain level of "0" on a scale of 1-10 on December 
13, but was prevented from running for four weeks (she 
reported that she felt well enough to resume running).  A 
magnetic resonance image (MRI) in December 2001 revealed disc 
desiccation and a herniated nucleus pulposus at L4-L5 and L5-
S1, without neuroforaminal compromise or canal stenosis.

On January 11, 2002, she reported being much better, but 
continued to have pain after prolonged walking and sitting.  
The treating physician characterized the pain occurrence as 
"intermittent."  Examination showed full flexion and 
extension of the spine, normal strength in the lower 
extremities, normal sensation and deep tendon reflexes, and 
tenderness to palpation at L3-L4.  The veteran apparently did 
not undergo a separation examination prior to retiring from 
service in June 2002.

The veteran was afforded a VA examination in February 2002, 
at which time she reported having back pain for about three 
years with intermittent episodes of severe pain going from 
the midline low back down the bilateral posterior thighs to 
about the midthigh level.  There was no weakness, numbness, 
or bowel changes associated with these episodes.  The 
examiner referenced the prior MRI documenting the disk 
changes in the lumbar spine.  At the time of the examination, 
the veteran was undergoing physical therapy for her back.  

On physical examination, the examiner found mild paraspinal 
muscle tightness and tenderness.  Active range of motion was 
60 degrees of forward flexion, 30 degrees of extension, and 
40 degrees of lateral flexion, bilaterally.  Her motor 
strength was 5/5 and deep tendon reflexes were 2+ and 
symmetric.  The toes were down going with negative clonus, 
and there was a negative straight leg raising test, 
bilaterally.  The examiner's assessment was mechanical low 
back pain, likely due to some degeneration of her disks and 
facet joints according to the MRI, and no evidence of 
neurologic dysfunction.

The veteran stated in her July 2002 notice of disagreement 
that she had had several attacks of back pain over the 
previous three years, and she submitted copies of her service 
medical records that are described above.  She stated that 
the most recent attack began in October 2001 and lasted until 
March 2002, and that each attack left her practically 
immobile for two to three weeks.  In her September 2002 
substantive appeal she stated that the examination in 
February 2002 was conducted after three months of medication 
and chiropractic treatment, and one month of physical 
therapy.  She asserted that the disability rating should be 
based on the evidence in her service medical records, which 
showed the back disability to be more severe.  She stated 
that she had been restricted to quarters from November 15 to 
December 6, and limited to four-hour work days from December 
7-17, 2001.

An August 2003 VA treatment record reveals that the veteran 
reported an improvement in her back pain with discontinuance 
of running.  The assessments entered at that time included a 
history of low back pain, fairly stable.  The list of 
medications in her VA records did not include any pain 
medication or muscle relaxers.

During a November 2003 VA examination the veteran reported 
having a sharp, stabbing pain in her low back, with no 
specific radiculopathy.  She denied having bowel or bladder 
complaints or any weakness in the lower extremities.  She 
reported receiving no epidural steroid injections and having 
had no operations, but did report some benefit from physical 
therapy.  She used Motrin and muscle relaxers to treat her 
back pain.  She reported using no assistive devices for 
ambulation, and denied having any limits in her ability to 
ambulate.  She stated that she had episodic pain that lasted 
a day or so, her last episode having occurred more than a 
year previously.  She complained of an ongoing, nagging pain 
in her back, which she described as a level "2" on a scale 
of 0-10, with occasional sharp pain.  She reported having 
difficulty carrying due to back pain, and pain with a 
Valsalva maneuver.

On physical examination, she had 5/5 strength in the 
hamstrings and quadriceps, bilaterally; 1+ deep tendon 
reflexes in the knees and ankles, bilaterally; a negative 
straight leg raising test, bilaterally; and a negative 
Patrick's sign, bilaterally.  The lumbosacral range of motion 
was 80 degrees of flexion, 35 degrees of extension, 
39 degrees rotation, bilaterally, and 45 degrees of lateral 
bending, bilaterally.  There was no tenderness to palpation 
along the spinous processes of the lumbosacral spine, and no 
evidence of paraspinal spasm.  The examiner's assessment was 
mechanical low back pain, with a history of herniated nucleus 
pulposus at L4-L5, with no evidence of neural impingement.

In a November 2003 statement the veteran reported that she 
could not stand or sit for prolonged periods due to back 
pain, and that she experienced weakness in the lower 
extremities with lifting or carrying anything (i.e., a bag of 
groceries).  She stated that she treated her back pain with 
Motrin and muscle relaxers with the first sign of an attack; 
that the pain and spasms came and went, depending on her 
activities; and that if she was not having an attack, there 
would be no evidence of her disability.  She asserted that 
improvement in the range of motion was due to over-medication 
and limiting her physical activities, not due to an 
improvement in her condition.  She stated that she previously 
ran and lifted weights, neither of which she was then able to 
do.

At her June 2004 hearing the veteran testified that she 
continued to experience low back pain that was always 
present, that activity aggravated the pain, and that she was 
very cautious in her activities to prevent an exacerbation of 
pain.  She described an exacerbation as an increase in the 
pressure sensation in her low back, with the pain becoming a 
"little more pronounced."  She testified that lifting 
caused the pressure sensation to radiate down her legs and 
make her legs feel weak, and that she had an increase in 
symptoms with prolonged walking.  When the increase in 
symptoms occurred, she had to sit down.  

She stated that with the most recent occurrence of back 
spasms she was "out of commission" for three weeks.  She 
initially reported last being on bed rest in 2002, and that 
her last visit to a doctor regarding her back was in November 
2003 when she had her VA examination.  When questioned 
regarding her activities since she was separated from 
service, she stated that she had been attending school since 
she had separated and that she had not had to stay in bed due 
to back pain since she started school.  She denied having 
been instructed to stay in bed due to her back pain by a 
physician in 2003, although she did stay in bed for a couple 
of days when she felt the pain and pressure in her back 
increasing.  She stated that she was able to run no more than 
a half mile, or to play racquetball or tennis.

Analysis

According to the rating criteria in effect prior to September 
2002, a 20 percent rating is applicable if the degenerative 
disc disease is moderate, as manifested by recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  The evidence 
shows that the veteran experienced an attack that lasted from 
November 2001 until at least December 2001, but there is no 
medical evidence of treatment for an exacerbation of low back 
pain following the treatment that she received in service.  
During the February 2002 examination she described the 
attacks of back pain as "intermittent."  Although the 
veteran stated that she experiences an ongoing low level of 
pain in the low back, which is aggravated with prolonged 
sitting or walking, or lifting, the medical evidence does not 
reflect the occurrence of severe symptoms on a sufficiently 
regular basis to constitute "recurring attacks" of 
intervertebral disc syndrome.  The Board finds, therefore, 
that the criteria for a higher rating based on the criteria 
in effect prior to September 2002 are not met.

The veteran has asserted that her rating should be based on 
the attacks that occurred while she was in service.  When 
determining the appropriate rating, however, it is the 
current level of disability that is to be considered, not the 
historical manifestations.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The last attack occurred six months prior to 
her separation from service and the effective date for the 
grant of service connection for the low back disorder, which 
is in July 2002.  The evidence does not indicate that, in the 
time frame relevant to the July 2002 date of entitlement, her 
low back symptoms were of sufficient severity to constitute 
recurring attacks of intervertebral disc syndrome.

According to the revised rating criteria that became 
effective in September 2002, a 20 percent rating is 
applicable if the disability is manifested by incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  The evidence shows 
that during the time period of September 2001 to September 
2002, the veteran was confined to quarters from at least 
November 26 to December 7, 2001.  Although she was relieved 
of her military duties by being confined to quarters, 
confinement to quarters does not constitute physician-ordered 
bed rest; she was free to move about in quarters.  The 
medical evidence does not reflect any treatment for her low 
back symptoms, including physician-ordered bed rest, 
following her separation from service.  

In addition to incapacitating episodes as defined in the 
regulation, effective in September 2002 the low back disorder 
could be evaluated based on its chronic orthopedic and 
neurologic manifestations.  Other than the diagnostic code 
pertaining to intervertebral disc syndrome, the low back 
disability could be rated based on limitation of motion or 
lumbosacral strain under the Rating Schedule in effect in 
September 2002.  

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provided a 10 percent rating for slight limitation of 
motion, and a 20 percent rating for moderate limitation of 
motion.  38 C.F.R. § 4.71a (2003).  Examination in February 
2002 revealed range of motion of 60 degrees of forward 
flexion, 30 degrees of extension, and 40 degrees of lateral 
flexion, bilaterally.  The normal range of motion of the 
lumbar spine is forward flexion of 90 degrees, extension to 
30 degrees, and left and right lateral flexion to 30 degrees.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2 (2004).  A limitation in 
forward flexion from 90 to 60 degrees, with normal extension 
and lateral flexion, is no more than slight limitation of 
motion.  A higher rating based on limitation of motion is 
not, therefore, warranted.

Diagnostic Code 5295 for lumbosacral strain provided a 20 
percent evaluation if the symptoms were muscle spasm on 
extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  A 10 percent evaluation 
applied if the symptoms consisted of characteristic pain on 
motion.  38 C.F.R. § 4.71a (2003).  Neither the February 2002 
or the November 2003 examinations revealed any evidence of 
muscle spasm.  A higher rating based on the criteria for 
lumbosacral strain is not, therefore, warranted.

None of the other orthopedic diagnostic codes pertaining to 
the lumbar spine are applicable to the veteran's disability, 
in that there is no evidence of a vertebral fracture or 
ankylosis of the spine.  In addition, the examiner in 
February 2002 specifically found that there was no neurologic 
dysfunction resulting from the degenerative disc disease, and 
the examiner in November 2003 found no evidence of neural 
impingement to support a rating for chronic neurologic 
manifestations.  The Board finds, therefore, that the 
criteria for a higher rating based on the criteria that 
became effective in September 2002 are not met.

Effective in September 2003, the low back disorder may be 
rated based on the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula, a 
20 percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

Although the examination in February 2002 revealed forward 
flexion of 60 degrees, the September 2003 rating criteria 
cannot be applied in February 2002 because the effective date 
of the regulation was not retroactive to that date.  The 
examination in November 2003, which is more contemporaneous 
to the September 2003 effective date for the revised rating 
criteria, showed forward flexion of 80 degrees, which 
warrants no more than the 10 percent rating that has been 
assigned.  In addition, the combined range of motion of the 
thoracolumbar spine exceeded 120 degrees on both 
examinations, and there is no evidence of an abnormal gait or 
abnormal spinal contour.  The criteria for a higher rating 
based on the General Rating Formula are not, therefore, met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The diagnostic 
codes discussed above are not, however, predicated only on 
limitation of motion and include as the rating criteria 
characteristic pain and subjective symptoms.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  In addition, the General Rating 
Formula for Diseases and Injuries of the Spine expressly 
includes pain, stiffness, or aching in evaluating a back 
disability.  38 C.F.R. § 4.71a (2004).  The Board finds, 
therefore, that the applicable diagnostic codes incorporate 
all of the functional limitations resulting from the service-
connected disability.  

In summary, the criteria for a higher rating have not been 
met based on the original version of the rating criteria or 
the modifications since June 2002, for any period of time 
since the veteran's claim was initiated.  Fenderson, 12 Vet. 
App. at 126.  The Board finds, therefore, that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
10 percent for degenerative disc disease of the lumbar spine.


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for degenerative disc disease of the 
lumbar spine is denied.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


